EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement") is made as of August 1, 2008 byand between PEPCO HOLDINGS, INC. (the "Company") and JOSEPH M. RIGBY (the "Executive"). RECITALS: The Board of Directors of the Company (the "Board of Directors") recognizes that outstanding management of the Company is essential to advancing the best interests of the Company, its shareholders and its subsidiaries.The Board of Directors believes that it is particularly important to have stable, excellent management at the present time.The Board of Directors believes that this objective may be achieved by giving key management employees assurances of financial security for a period of time, so that they will not be distracted by personal risks and will continue to devote their full time and best efforts to the performance of theirduties. The Company and the Executive had entered into an employment agreement as of August1, 2002, which will expire by its terms July 31, 2008 (the "Prior Agreement").In order to achieve the objectives stated above, the Human Resources Committee of the Board of Directors (the "Committee") has recommended, and the Board of Directors has approved, entering into this employment agreement with the Executive.The Executive is a key management executive of the Company and is a valuable member of the Company's management team.The Company acknowledges that the Executive's contributions to the past and future growth and success of the Company have been and will continue to be substantial.The Company and the Executive are entering into this Agreement to induce the Executive to remain an employee of the Company and to continue to devote his full energy to the Company's affairs.The Executive has agreed to continue to be employed by the Company under the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings contained in this Agreement, the parties agree as follows: 1.Term of this Agreement.The term of this Agreement shall begin on August 1, 2008 (the "Effective Date") and shall end on the third anniversary thereof; provided, however, that, on the second anniversary of the Effective Date and each anniversary thereafter, the term of this Agreement shall be automatically renewed for an additional year unless either party gives notice to the other at least 3 months prior to such anniversary that the term of this Agreement shall not be renewed (the initial 3 year term of this Agreement and, if extended, the extension thereof, shall hereinafter be referred to as the "Term of this Agreement").Notwithstanding the foregoing, if the Executive's employment is terminated during the Term of this Agreement and all of the Company's and the Executive's obligations hereunder have been satisfied prior to the end of the Term of this Agreement, this Agreement shall expire upon satisfaction of all such obligations. 2.Duties.The Company and the Executive agree that, while employed during the Term of this Agreement, the Executive will serve in a senior management position with the Company.The Executive (a) will devote his knowledge, skill and best efforts on a full-time 3.basisto performing his duties and obligations to the Company (with the exception of absences on account of illness or vacation in accordance with the Company's policies and civic and charitable commitments not involving a conflict with the Company's business), and (b) will comply with the directions and orders of the Chief Executive Officer of the Company (if the Executive is not the Chief Executive Officer of the Company) and Board of Directors (or any designee thereof) with respect to the performance of his duties. 4.Affiliates.
